                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


RAFE DURAN DRUMMOND                                        )
                                                           )
                Plaintiff,                                 )
                                                           )
     -vs-                                                  )          Civil Action No. 18-903
                                                           )
NANCY A. BERRYHILL,                                        )
ACTING COMMISSIONER OF SOCIAL                              )
SECURITY,                                                  )
                                                           )
        Defendant.                                         )

AMBROSE, Senior District Judge.

                                        OPINION AND ORDER


                                                 Synopsis

        Plaintiff Rafe Duran Drummond (“Drummond”) seeks judicial review of the Social

Security Administration’s denial of his claim for supplemental security income (“SSI”)

and disability insurance benefits (“DIB”).1 Drummond alleges a disability onset date of

August 1, 2013. (R. 13) The ALJ denied his claim following a hearing at which both

Drummond and a vocational expert (“VE”) appeared and testified. Drummond then

appealed. Before the Court are the parties’ cross-motions for summary judgment. See

ECF Docket Nos. 12 and 15. For the reasons set forth below, the ALJ’s decision is

affirmed.

                                                  Opinion

    1. Standard of Review



1
 The ALJ determined that Drummond meets the insured status requirements of the Social Security Act through
December 31, 2017. (R. 15)

                                                      1
   Judicial review of the Commissioner’s final decisions on disability claims is provided

by statute. 42 U.S.C. §§ 405(g) and 1383(c)(3)(7). Section 405(g) permits a district court

to review the transcripts and records upon which a determination of the Commissioner

is based, and the court will review the record as a whole. See 5 U.S.C. § 706. When

reviewing a decision, the district court’s role is limited to determining whether the record

contains substantial evidence to support an ALJ’s findings of fact. Burns v. Barnhart,

312 F.3d 113, 118 (3d Cir. 2002). Substantial evidence has been defined as “more than

a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate.” Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995), quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971). Determining whether substantial evidence exists is

“not merely a quantitative exercise.” Gilliland v. Heckler, 786 F.2d 178, 183 (3d Cir.

1986) (citing Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)). “A single piece of

evidence will not satisfy the substantiality test if the secretary ignores, or fails to resolve,

a conflict created by countervailing evidence. Nor is evidence substantial if it is

overwhelmed by other evidence – particularly certain types of evidence (e.g., that

offered by treating physicians).” Id. The Commissioner’s findings of fact, if supported by

substantial evidence, are conclusive. 42 U.S.C. §405(g); Dobrowolsky v. Califano, 606

F.2d 403, 406 (3d Cir. 1979); Richardson, 402 U.S. at 390, 91 S. Ct. 1420.

       Importantly, a district court cannot conduct a de novo review of the

Commissioner’s decision, or re-weigh the evidence of record; the court can only judge

the propriety of the decision with reference to the grounds invoked by the Commissioner

when the decision was rendered. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa.

1998); S.E.C. v. Chenery Corp., 332 U.S. 194, 196-7, 67 S.Ct. 1575, 91 L.Ed. 1995



                                               2
(1947). Otherwise stated, “I may not weigh the evidence or substitute my own

conclusion for that of the ALJ. I must defer to the ALJ’s evaluation of evidence,

assessment of the credibility of witnesses, and reconciliation of conflicting expert

opinions. If the ALJ’s findings of fact are supported by substantial evidence, I am bound

by those findings, even if I would have decided the factual inquiry differently.” Brunson

v. Astrue, 2011 WL 2036692, 2011 U.S. Dist. LEXIS 55457 (E.D. Pa. Apr. 14, 2011)

(citations omitted).

       II. The ALJ’s Decision

       As stated above, the ALJ denied Drummond’s claim for benefits. More

specifically, at step one of the five step analysis, the ALJ found that Drummond had not

engaged in substantial gainful activity since August 1, 2013, the alleged onset date. (R.

16) At step two, the ALJ concluded that Drummond suffers from the following severe

impairments: type II diabetes mellitus; chronic pancreatitis; hypertension; asthma;

obstructive sleep apnea; alcohol abuse; major depressive disorder; generalized anxiety

disorder; panic disorder without agoraphobia; and unspecified intellectual disabilities.

(R. 16-17) At step three, the ALJ concluded that Drummond does not have an

impairment or combination of impairments that meets or medically equals one of the

listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. 17-19) Between

steps three and four, the ALJ found that, considering the entire record, including the

substance use disorder, Drummond has the residual functional capacity (“RFC”) to

perform light work with certain restrictions. (R. 19-22) At step four, the ALJ found that

Drummond has no past relevant work. (R. 22) At the fifth step of the analysis, the ALJ

concluded that, considering Drummond’s age, education, work experience, and RFC



                                             3
based on all of the impairments, including the substance use disorder, there are no jobs

that exist in significant numbers in the national economy that he can perform. (R. 22-23)

         The ALJ also considered how the analysis would proceed if Drummond stopped

the substance abuse. He determined that the remaining limitations would cause more

than a minimal impact on his ability to perform basic work activities and, as such, he

would continue to have a severe impairment or impairments; that he would not have an

impairment or combination thereof that meet a Listing; that he would have the RFC to

perform light work with certain exceptions; and that given the absence of past relevant

work, considering Drummond’s age, education,2 work experience, and RFC, there

would be a significant number of jobs in the national economy that he could perform. (R.

23-30) Consequently, the ALJ found that the substance use disorder is a contributing

factor material to the determination of disability because Drummond would not be

disabled if he stopped the substance use. (R. 30) As such, the ALJ concluded that

Drummond was not under a disability during the relevant period of time. (R. 30)

         III. Discussion

    (1) Severe Impairments

    Drummond contends that the ALJ erred in failing to consider the degenerative

condition in his left shoulder and the osteoarthritis in his right knee to be “severe

impairments.” See ECF Docket No. 13, p. 3. The ALJ evaluated Drummond’s claims in


2
  Drummond asserts, in a footnote, that although he had an 11 th grade limited education with the ability to
communicate in English, and had obtained a driver’s license, the ALJ erred in assuming that he was literate. See
ECF Docket No. 13, p. 1, n. 2. Drummond urges that many people who drive are illiterate and that, if the ALJ
contested his claim of illiteracy, he “should have had the Plaintiff clinically tested by ordering an I.Q. test.” Id. Yet
the ALJ discounted mental health records indicating that Drummond had intellectual deficits that interfered with
work. (R. 28) Specifically, the ALJ pointed to findings that Drummond’s “thought process has been reported to be
logical, linear, goal-directed, focused and future oriented, with no evidence of any disorganization, tangentiality or
circumstantiality.” (R. 28, citing, 767) As set forth elsewhere in this decision I find that substantial evidence
supports the ALJ’s decision in this regard. Consequently, I reject Drummond’s contention.

                                                            4
this respect but rejected them because the conditions did not last for more than 12

months. (R. 16) Substantial evidence supports the ALJ’s conclusion in this regard. X-

rays revealed moderate arthritis but no fracture and an examination indicated level

shoulders, normal lumbar lordosis and curvature. (R. 16) Further, although an x-ray of

the knee showed some effusion and Drummond walked with an antalgic gait, the

remainder of the knee exam was normal, and there is no indication that Drummond

received any care following an injection to the knee. (R. 16) In short, Drummond has not

identified any evidence indicating that he continued to receive treatment to his shoulder

and / or knee beyond the 12-month period. Consequently, I find no basis for remand on

this issue.

   Additionally, even accepting Drummond’s position as correct for purposes of

argument, such error was harmless because the ALJ found that Drummond suffered

from several other impairments which did qualify as “severe.” In other words, the ALJ

did not end the analysis at the second step. See Salles v. Commissioner of Soc. Sec.,

229 Fed. Appx. 140, 145 n. 2 (3d Cir. 2007) (stating that, “[b]ecause the ALJ found in

Salle’s favor at Step Two, even if he had erroneously concluded that some of her other

impairments were non-severe, any error was harmless.”), citing, Rutherford v. Barnhart,

399 F.3d 546, 553 (3d Cir. 2005). See also, Roberts v. Astrue, Civ. No. 8-625, 2009

U.S. Dist. LEXIS 91559, at * 5 (W.D. Pa. Sept. 30, 2009) (finding that, [e]ven assuming

that the ALJ failed to include all of the Plaintiff’s severe impairments at step two, this

would be harmless error, as the ALJ did not make his disability determination at this

step. Indeed, remand would not affect the outcome of this case and is not warranted.”);

and Bliss v. Astrue, Civ. No. 8-980, 2009 WL 413757 (W.D. Pa. Feb. 18, 2009) (stating



                                              5
that, “as long as a claim is not denied at step two, it is not generally necessary for the

ALJ to have specifically found any additional alleged impairments to be severe…. Since

Plaintiff’s claim was not denied at step two, it does not matter whether the ALJ correctly

or incorrectly found Plaintiff’s neuropathy and sleep apnea to be non-severe.”)

Accordingly, any alleged error was harmless and Drummond’s contentions are rejected.

   (2) Residual Functional Capacity

   As stated above, the ALJ concluded that Drummond had the residual functional

capacity to perform a range of light work with certain restrictions. In reaching this

conclusion, the ALJ assessed and gave weight to the opinions of various medical

professionals. Drummond urges that the RFC is deficient because of the ALJ’s

assessment of opinion proffered by his treating psychiatrist at Turtle Creek Valley

Mental Health, Dr. Umapathy Channamalappa. See ECF Docket No. 13, p. 4. The

amount of weight to be accorded to medical opinions is well-established. Generally, the

ALJ will give more weight to the opinion of a source who has examined the claimant

than to a non-examining source. 20 C.F.R. § 404.1527(c)(1). In addition, the ALJ

generally will give more weight to opinions from a treating physician, “since these

sources are likely to be the medical professionals most able to provide a detailed,

longitudinal picture of [a claimant’s] medical impairment(s) and may bring a unique

perspective to the medical evidence that cannot be obtained from the objective medical

findings alone or from reports of individual examinations, such as consultative

examinations or brief hospitalizations.” Id., § 404.1527(c)(2). The opinion of a treating

physician need not be viewed uncritically, however. Rather, only when an ALJ finds that

“a treating source’s opinion on the issue(s) of the nature and severity of [a claimant’s]



                                              6
impairment(s) is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence [of]

record,” must he give that opinion controlling weight. Id. Unless a treating physician’s

opinion is given controlling weight, the ALJ must consider all relevant factors that tend

to support or contradict any medical opinions of record, including the patient / physician

relationship; the supportability of the opinion; the consistency of the opinion with the

record as a whole; and the specialization of the provider at issue. Id., § 404.1527(c)(1)-

(6). “[T]he more consistent an opinion is with the record as a whole, the more weight

[the ALJ generally] will give to that opinion.” Id., § 404.1527(c)(4).

       In the event of conflicting medical evidence, the Court of Appeals for the Third

Circuit has explained:

       “A cardinal principle guiding disability determinations is that the ALJ accord
       treating physicians’ reports great weight, especially ‘when their opinions reflect
       expert judgment based on continuing observation of the patient’s condition over a
       prolonged period of time.’” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000),
       quoting Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999). However, “where …
       the opinion of a treating physician conflicts with that of a non-treating, non-
       examining physician, the ALJ may choose whom to credit” and may reject the
       treating physician’s assessment if such rejection is based on contradictory
       medical evidence. Id. Similarly, under 20 C.F.R. § [404.1527]([c])(2), the opinion
       of a treating physician is to be given controlling weight only when it is well-
       supported by medical evidence and is consistent with other evidence in the
       record.


Becker v. Comm’r. of Soc. Sec. Admin., 403 Fed. Appx. 679, 686 (3d Cir. 2010). The

ultimate issue of whether an individual is disabled within the meaning of the Act is for

the Commissioner to decide. Thus, the ALJ is not required to afford special weight to a

statement by a medical source that a claimant is “disabled” or “unable to work.” See 20

C.F.R. § 404.1527(d)(1), (3); Dixon v. Comm’r. of Soc. Sec., 183 Fed. Appx. 248, 251-



                                              7
52 (3d Cir. 2006) (“[O]pinions on disability are not medical opinions and are not given

any special significance.”).

       Although the ALJ may choose whom to credit when faced with a conflict, he

“cannot reject evidence for no reason or for the wrong reason.” Diaz v. Comm’r. of Soc.

Sec., 577 F.3d 500, 505 (3d Cir. 2009). The ALJ must provide sufficient explanation of

his final determination to provide a reviewing court with the benefit of the factual basis

underlying the ultimate disability finding. Cotter v. Harris, 642 F.2d 700, 705 (3d Cir.

1981). In other words, the ALJ must provide sufficient discussion to allow the court to

determine whether any rejection of potentially pertinent, relevant evidence was proper.

Johnson v. Comm’r. of Soc. Sec., 529 F.3d 198, 203-04 (3d Cir. 2008).

       Here, Drummond contends that if the ALJ had properly considered the limitations

set forth in the Medical Assessment of Ability to do Work-Related Activities (Mental) (R.

931), authored by Channamalappa, he would have been awarded benefits. After careful

consideration, I find that the ALJ provided sufficient explanation for discounting the

opinion and that the decision to do so is supported by substantial evidence of record.

For instance, the ALJ discounted Channamalappa’s opinion because of a lack of

knowledge of Drummond’s extensive history of alcohol abuse and because Drummond

had not been forthcoming about his hospitalizations for alcohol abuse. (R. 27)

Substantial evidence of record supports the ALJ’s finding that Drummond did not

disclose to Channamalappa any of his hospitalizations for alcohol abuse. (R. 766)

Indeed, as the ALJ noted, Drummond had not been honest with caregivers in the past

about his alcohol abuse. (R. 20, recounting Drummond’s repeated hospitalizations for

pancreatitis / abdominal pain related to acute intoxication, despite representing that he



                                             8
had not had a drink in the past year, including an instance when Drummond

represented that he was hospitalized for constipation rather than for intoxication) In fact,

the ALJ documents in detail Drummond’s history of hospitalizations and his lack of

candor concerning his drinking both to Channamalappa and to other medical providers.

(R. 20-22). The ALJ also discounted Channamalappa’s diagnoses of “cutting disorder”

due to an absence of evidence justifying the diagnoses. (R. 27) Drummond does not

offer any objection to the ALJ’s conclusion in this regard. Finally, the ALJ gave no

weight to Channamalappa’s diagnoses of schizoaffective disorder because he found

them to be based on Drummond’s subjective reports and at odds with

Channamalappa’s own notes. (R. 27-28) Drummond’s brief is silent as to this issue.

Further, as the ALJ indicated, this finding is at odds with Channamalappa’s own

examination with indicates that Drummond did not suffer from illusions or hallucinations

and “did not appear to be responding to internal stimuli to suggest any auditory or visual

hallucinations.” (R. 767) The ALJ also found Channamalappa’s finding that Drummond

suffered from intellectual deficits was at odds with how Drummond interacted at the

hearing as well as his ability to pass a driver’s license test. (R. 28) These are

appropriate bases for discounting an opinion and, as such, remand on this issue is not

required.

   (3) Hypothetical Questions

   Finally, Drummond faults the ALJ for failing to incorporate psychiatric limitations as

well as those regarding his knee and shoulder into the hypothetical questions posed to

the vocational expert. I find no error with the hypotheticals as posed. As set forth above,

the ALJ’s formulation of the RFC, and the discounting of expert testimony regarding his



                                             9
psychiatric and physical impairments is supported by substantial evidence of record. It

is well-settled that the law only requires the ALJ to include in hypotheticals posed to

vocational experts those limitations which are supported by the record. See Chrupcala

v. Heckler, 829 F.2d 1269, 1276 (3d Cir. 1987) and Podedworny v. Harris, 745 F.2d

210, 218 (3d Cir. 1984). The RFC adequately reflects Drummond’s limitations. The ALJ

posed a question to the VE which accurately encompassed Drummond’s limitations and

the VE responded that there existed jobs in significant numbers in within the national

economy that Drummond could perform. As such, the hypothetical questions do not

pose a basis for remand.




                                            10
                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RAFE DURAN DRUMMOND                            )
         Plaintiff,                            )
                                               )
    -vs-                                       )       Civil Action No. 18-903
                                               )
NANCY A. BERRYHILL,                            )
ACTING COMMISSIONER OF SOCIAL                  )
SECURITY,                                      )
                                               )
      Defendant.                               )

AMBROSE, Senior District Judge.




                                 ORDER OF COURT

      Therefore, this June 17, 2019, it is hereby ORDERED that the Plaintiff’s Motion

for Summary Judgment (Docket No. 12) is DENIED and the Defendant’s Motion for

Summary Judgment (Docket No. 15) is GRANTED. It is further ORDERED that the

ALJ’s decision is AFFIRMED. This case shall be marked “Closed” forthwith.

                                               BY THE COURT:

                                               /s/ Donetta W. Ambrose
                                               Donetta W. Ambrose
                                               United States Senior District Judge




                                          11
